DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Claims 1-14 are pending following this submission.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are directed towards a system for the illumination of a light adjustable lens for use the purpose of modifying or “locking in” the optical power of an implanted lens. Prior art including teach systems for illuminating intraocular lenses as seen in Platt (US 20020100990 A1) (previously cited) and Kornfield (US 20120310141 A1) (previously cited). In addition, prior art Kessel (US 20110202114 A1) (previously cited), has taught methods by which the retina may be protected from harmful light by a blocker. Kornfield teaches a system that most closely resembles the present invention, however, in remarks dated 6/28/2022, applicant has outlined reasons why Kornfield lacks the claimed “relative central intensity reduction at the retina” which is not “greater than the relative central intensity reduction at a LAL plane”. In these remarks applicant has included a detailed outline (pgs 5 & 6) which discuss the various reasons indicating how the system of Kornfield operates and how this mode of operation fails to meet the above claim limitation. Examiner concurs with these arguments and acknowledges that while Kornfield teaches a system that attempts to avoid illuminating a “retinal anti-target” region [0125] the optical system which is shown in Figs 14 & 15 differs from the instant claims wherein ““relative central intensity reduction at the retina” which is not “greater than the relative central intensity reduction at a LAL plane” and thus the application is put in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 August 2022